                                                                     Case 2:21-cv-00265-JCM-BNW Document 13 Filed 05/04/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Shirley Celcis
                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT
                                                                                             DISTRICT OF NEVADA
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12    SHIRLEY CELCIS,                                 Case No.: 2:21-cv-00265-JCM-BNW
                         Henderson, Nevada 89052




                                                           13
                                                                                     Plaintiff(s),
                                                           14
                                                                       vs.                                       NOTICE OF SETTLEMENT
                                                           15
                                                                                                                 BETWEEN PLAINTIFF AND RENT-
                                                           16    AARON'S INC.; RENT-A-CENTER                     A-CENTER WEST, INC.
                                                           17
                                                                 WEST, INC.,

                                                           18                        Defendant(s).
                                                           19

                                                           20
                                                                      NOTICE IS HERBY GIVEN that the claims and disputes between Shirley Celcis
                                                           21
                                                                (“Plaintiff”) and Defendant Rent-A-Center West, Inc. (“RAC”) have been settled.
                                                           22

                                                           23   Plaintiff and RAC anticipate filing a Stipulation for Dismissal of Plaintiff’s claims against
                                                           24
                                                                RAC, with prejudice, within 60 days. This will allow time for the settlement to be
                                                           25

                                                           26   finalized. Plaintiff requests that all pending dates and filing requirements as to RAC be
                                                           27

                                                           28




                                                                                                           -1-
                                                                     Case 2:21-cv-00265-JCM-BNW Document 13 Filed 05/04/21 Page 2 of 2




                                                                vacated and that the Court set a deadline sixty (60) from present for filing a Dismissal as
                                                           1

                                                           2    to RAC.
                                                           3
                                                                      Dated: May 4, 2021
                                                           4

                                                           5
                                                                                                                /s/ Shawn W. Miller                  .
                                                           6                                                    David H. Krieger, Esq.
                                                           7                                                    Shawn W. Miller, Esq.
                                                                                                                KRIEGER LAW GROUP, LLC
                                                           8
                                                                                                                2850 W. Horizon Ridge Pkwy.
                                                           9                                                    Suite 200
                                                                                                                Henderson, Nevada 89052
                                                           10
                                                                                                                Counsel for Plaintiff
                                                           11                                                   Shirley Celcis
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                           13

                                                           14                                      ORDER
                                                           15
                                                              Based on the parties' notice of settlement, IT IS ORDERED that by July 5, 2021, the parties
                                                           16 must file either dismissal documents or a joint status report concerning the status of
                                                              settlement. IT IS FURTHER ORDERED that all pending dates and filing requirements as to
                                                           17 RAC are vacated.

                                                           18
                                                                                                                 IT IS SO ORDERED
                                                           19
                                                                                                                 DATED: 6:40 pm, May 07, 2021
                                                           20

                                                           21

                                                           22                                                    BRENDA WEKSLER
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                          -2-
